The statute providing that "the insolvency of a partnership shall render each partner insolvent within the meaning of this chapter, and his property . . . shall pass to the messenger and assignee appointed in the partnership proceedings" (P. S., c. 201, s. 46) is applicable to such partners only as reside in the state. The insolvency court has no jurisdiction of non-resident debtors. P. S., c. 201, ss. 6, 42; Ayer v. Weeks, 65 N.H. 248; Smith v. Stanley, 67 N.H. 328; Smith v. Hammond, 68 N.H. 363. Tirrell individually and his private property are not affected by the decree. But his exemption from the operation of the law does not deprive the court of its jurisdiction over Ellis, his individual property, and the partnership property in his possession. No more does the circumstance that Tirrell's separate property cannot be here administered and distributed among his creditors afford any reason why the property of Ellis and of the firm should be "screened from the operation of the insolvent law." McDaniel v. King, 5 Cush. 469, 476.
Appeal dismissed.
All concurred. *Page 99